On writ of certiorari (334 U. S. 810) to review a judgment of the Court of Claims awarding just compensation for the *898destruction of the agricultural value of respondent’s farm land by the United States in artificially maintaining the Mississippi River in that vicinity continuously at ordinary high-water level, where it was claimed that the construction of a dam in the Mississippi River in accordance with an Act of Congress for river- and harbor improvement affected adversely the drainage of respondent’s land into Dardenne Creek, which passed by respondent’s land and entered into the Mississippi River a short distance away.
The judgment of the Court of Claims was affirmed, June 5, 1950.
The opinion of the Supreme Court was delivered by Mr. Justice Burton.
The syllabus of the Supreme Court’s decision is as follows:
1. The United States was liable for the destruction of the agricultural value of the land above the ordinary high-water mark of the river, even though maintenance of the river continuously at that mark was in the interest of navigation.
(a) The ordinary high-water mark is the limit of the bed of the stream; and the navigation servitude does not extend to respondent’s land beyond the bed of the navigable river.
2. The destruction of the agricultural value of the land was a taking of private property for public use within the meaning of the Fifth Amendment of the Federal Constitution, even though there was no actual overflowing of the land.
8. The findings of the Court of Claims in this case sufficiently describe the interest taken by the United States and for which an award of compensation was made to respondent.
Mr. Justice Douglas filed a dissenting opinion in which Mr. Justice Black, Mr. Justice Reed, and Mr. Justice Minton concurred.
Mr. Justice Minton also filed a dissenting opinion.